DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon an application filed in PCT/CN2018/090680 on 6/11/2018 which claims foreign priority to CN201710448251.X file on 6/14/2017.  It would appear, however, that the Application Data Sheets (ADS) filed on 6/28/2019 and 7/9/2019 both indicate the wrong/incorrect date of 6/14/2016 for the CN201710448251.X priority document, but the correct date is included in the first paragraph of the specification.  Thus it would appear that date should be 6/14/2017 and the applicant is required to provide an updated/corrected ADS.  For the purposes of applying prior art in the present action the Examiner will treat the priority date as being 6/14/2017.  If the ADS is not corrected then the claim for continuation of a PCT will continue to appear to as being invalid for not being copending with the current national application when filed, not within the 30 month window from foreign priority filing date, see MPEP 1895, and thus the applicants own priority document can be used as prior art in future actions.  See also the communication to the applicant regarding “Improper Priority Claim(s) to Prior-Filed Foreign Application(s)” mailed on 7/17/2019.
It is also noted that applicant has not filed a certified copy of the CN201710448251.X application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0278224 to Jaber et al. (“Jaber”).

As to claim 1, Jaber discloses a method for detecting an image category, comprising: 
down-sampling a second image to obtain a first image (Fig. 5, element 505; paragraph 110, wherein a first down-sampled query image of a Gaussian pyramid corresponds to the second image and anyone of the further down-sampled images corresponds to the first image);  
5determining at least one key sub-region in the second image relative to category detection (Fig. 5, element 504; paragraph 100, wherein regions of interest (ROI) in the first down-sampled query, corresponding to the “second image”, are determined and relative to desired category detection/recognition result); 
respectively extracting a feature of the first image and a feature of the at least one key sub-region (Fig. 5, element 505;  paragraph 110, wherein signatures/features of ROIs in each down-sampled image (i.e. first and second images) are extracted) ; and 
generating a category detection result of the second image at least based on the 10extracted feature of the first image and feature of the at least one key sub-region (Fig. 5, elements 507, 508; paragraphs 45, 112, 113; wherein the resulting matched candidate images with corresponding object identification and other characteristic information correspond to generated category detection result of the down-sampled query image (i.e. second image)).  

As to claim 2, Jaber discloses the method according to claim 1, wherein the category detection result of the second image comprises AT LEAST ONE of the following: 
a category to which the second image belongs, OR a probability that the second image belongs to a respective 15predetermined category (Fig. 5, elements 507, 508; paragraphs 45, 112, 113; wherein the resulting matched candidate images with corresponding object identification and other characteristic information correspond to a category to which down-sampled query image (i.e. second image) belongs).  

As to claim 3, Jaber discloses the method according to claim 2, wherein the category detection result of the second image further comprises AT LEAST ONE of the following: 
the at least one key sub-region, OR position information of the at least one key sub-region (Fig. 5, elements 507, 508; paragraphs 45, 112, 113; wherein ROIs of the resulting matched candidate images with corresponding object identification and other characteristic information correspond to a category detection results of ROIs in the down-sampled query image (i.e. second image)).  

As to claim 4, Jaber discloses the method according to claim 1, wherein the determining at least one key sub-region in the second image relative to category detection comprises: 
Fig. 3, element 302; paragraph 87, wherein the ROI is determined according to labeling information); OR, 
25determining at least one region of the second image corresponding to at least one predetermined position to be the at least one key sub-region (Figs. 3, 4; paragraph 85, wherein high variance regions/positions predetermined from which ROIs are then determined).  

	As to claim 16, please refer to the rejection of claim 1 above.  Jaber further discloses a processor and a memory for storing instructions executable by the processor wherein the processor is configured to perform the steps outlined in claim 1, see paragraphs 41 and 42.

	As to claim 17, please refer to the rejection of claim 2 above.
	As to claim 19, please refer to the rejections of claims 1 and 16 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0278224 to Jaber et al. (“Jaber”) in view of CN 106127263 to Hu et al. (“Hu”), (please refer to the Google translation of CN106127263 provide by the Examiner).

As to claim 14, the prior art of Jaber discloses the method according to claim 1.
Jaber does not disclose expressly wherein the first image is a first medical image, the second image is a second medical image, the category detection corresponds to predetermined disease level detection, and the category detection result is a disease diagnosis result.
Hu discloses a similar process of detecting an image category that includes down-sampling a medical image which is used for disease level detection and diagnosis (Abstract).
Jaber & Hu are combinable because they are from the same art of image processing.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of detecting an image category that by down-sampling a medical image which is then used for disease level detection and diagnosis, as taught by Hu, into the process for detecting an image category as disclosed by Jaber.
The suggestion/motivation for doing so would have been to provide improved accuracy of classification (Hu, abstract).
	Further, Hu's known technique of detecting an image category that by down-sampling a medical image which is then used for disease level detection and diagnosis would have been recognized by one skilled in the art as applicable to the "base" process of Jaber and the results would have been predictable.


As to claim 15, the combination of Jaber and Hu discloses the method according to claim 14, wherein the disease diagnosis result of the second medical image comprises AT LEAST ONE of the following: 
the disease level to which the second medical image belongs (Hu, Abstract), 
a probability that the second medical image belongs to a respective predetermined disease level, 
the at least one key sub-region, OR 
15position information of the at least one key sub-region.

	As to claims 18 and 20, please refer to the rejection of claim 14 above.

Allowable Subject Matter
Claims 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON W CARTER/Primary Examiner, Art Unit 2665